Citation Nr: 0111732	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-09 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to an initial (compensable) evaluation for 
low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1993 to January 
1999.

This appeal to the Board of Veterans Appeals (the Board) is 
from the November 1999 initial rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO denied service connection 
for tinnitus, a right knee disorder, and a left knee 
disorder.  The RO also granted service connection for 
postoperative residuals of a right index boutonnière 
deformity and mechanical low back pain (claimed as low back 
pain), assigned each a noncompensable schedular rating, and 
also assigned a 10 percent rating for multiple noncompensable 
service-connected disabilities pursuant to the provisions of 
38 C.F.R. § 3.324 (2000).  The veteran's appeal is limited to 
those issues shown on the front page of this decision.

As in the case at hand, in a claim for a greater original 
rating after an initial award of service connection, all of 
the evidence submitted in support of the veteran's claim is 
to be considered.  In initial rating cases, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 
(2000).  The claim of entitlement to an increased 
(compensable) evaluation for low back pain has been 
recharacterized accordingly.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran's service medical records show that he was 
exposed to acoustic trauma during the Persian Gulf War as an 
antitank assault guided missile man, rifle expert, pistol 
sharpshooter, and in various training activities including 
the assault man course. 

During the course of service, the veteran's hearing acuity 
was tested on a number of occasions.  He had a right ear 
problem in April 1997 that was felt to be due to Eustachian 
tube dysfunction.  He was issued earplugs on at least seven 
specific occasions.  The records in the file do not show that 
he specifically complained of tinnitus.  However, on his 
initial claim for VA benefits filed shortly after separation 
from service, the veteran specifically identified tinnitus as 
being one of his complaints.

VA examination in June 1999 reflected that he had relatively 
normal audiometric findings.  The audiologist signing the 
examination made a notation only that while the veteran 
complained of tinnitus, "it is most likely that tinnitus 
should not coexist with normal hearing".  No further 
explanation or back-up material were provided for such an 
opinion. 

As for the veteran's knee complaints, service medical records 
show that he complained of knee or more specifically, 
primarily left knee, difficulties on numerous occasions.  He 
filed a claim for service connection for bilateral knee 
disabilities immediately after separation from service.

VA examinations in June and July 1999 noted complaints of 
right knee pain on a twice monthly basis without antecedent 
injury in service.  There were X-ray findings of an incipient 
early spur formation at the antero/superior margin of the 
right patella.  




The veteran also reported having injured the left knee in 
service, and said that he continued to have regular pain and 
sometimes a locking or popping of the joint; the range of 
motion of the right knee was seemingly appropriate.  However, 
examination of the left knee showed left medial joint line 
tenderness.  

The examiner suggested that the left knee examination 
findings were equivocal, and while left knee X-rays seemed 
normal, the veteran could possibly have a left meniscal tear.  
The physician recommended that Magnetic Resonance Imaging 
(MRI) be done of the left knee.  This was apparently not 
done.

With regard to the veteran's low back, on VA examination in 
the summer of 1999, he complained of tenderness over the 
paraspinous group of muscles in the lumbar area.  

X-rays showed Schmorl's nodes at T-12 and L-1 as well as L-
1/L-2 interspace with normal maintenance of lumbar lordosis 
and disc height.  Diagnosis was low back pain felt to be due 
to mechanical causes.

The Court has also held that a veteran is entitled to 
examinations that are reasonably reflective of an accurate 
picture of the disabilities in question.  In the case of 
orthopedic problems, consideration must be given to 
functional impairment, pain on motion, etc. as described in 
38 C.F.R. §§  4.40, 4.45, 4.59, etc., and as more fully 
described within numerous Court holdings.

The Board notes that the veteran was accorded several medical 
examinations by VA in June 1999.  The general medical 
examination report specifically shows that the claims file 
had not been made available for review in conjunction with 
the examination.  The remaining examinations show that the 
attendant examiner made it clear that the veteran's 
statements were being recorded as medical history.


The fact that the June 1999 VA examinations were conducted 
without access to the appellant's claims file renders the 
examinations inadequate for rating purposes.  See e.g., 
38 C.F.R. § 4.1 (2000) ("it is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added).  Accordingly, further development is warranted.

In addition, there has also been a significant change in 
other pertinent law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required to ensure compliance 
with the notice and duty to assist provisions contained in 
the new law.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 (1992)).  

To ensure that the Board has met its duty to assist the 
veteran in developing the facts pertinent to his claims and 
in all other due process matters, the case is REMANDED to the 
RO for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of 
tinnitus, bilateral knee symptomatology, 
and low back pain.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  VCAA of 2000, Pub. L. No. 
104-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  Following the above, the RO should 
arrange for a VA special orthopedic 
examination by an orthopedic surgeon or 
other appropriate medical specialist for 
the purpose of ascertaining the current 
nature and etiology of any right and/or 
left knee disabilities which may be 
present, as well as the extent of 
severity of service-connected low back 
pain.    

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.  Specific responses should be 
made as to the following:

(a) Does the veteran have left or right 
knee disabilities, and if so, is it at 
least as likely as not that they are 
secondary to in-service reported 
symptomatology?

(b) Does the service-connected low back 
pain involve only the joint structure, or 
does it also involve the muscles and 
nerves?

(c) Does the low back pain cause weakened 
movement, excess fatigability, and 
incoordination, and if so, the examiner 
should comment on the severity of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation?  If the severity of 
these manifestations cannot be 
quantified, the examiner must so state.

(d) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the low back 
pain, or the presence or absence of any 
other objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the low back pain.

(e) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the low back pain, and if 
such overlap exists, the degree to which 
the nonservice-connected problem creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected low back pain.  If 
the functional impairment created by the 
nonservice-connected problem cannot be 
dissociated, the examiner should so 
indicate.

Any opinions expressed by the examiner 
mist be accompanied by a complete 
rationale.

4.  The RO should arrange for a VA ear 
disease examination of the veteran by an 
appropriate medical specialist who has 
not previously examined or treated him 
for the purpose of ascertaining the 
nature, extent of severity, and etiology 
of tinnitus.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the emanation 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.  The examiner must be 
requested to express an opinion as to 
whether it is at least as likely as not 
that tinnitus is secondary to in service 
acoustic trauma.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The RO 
is advised that where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).



The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCCA 
is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for tinnitus and 
bilateral knee disorders. 

The RO should also readjudicate the claim 
of entitlement to an initial compensable 
evaluation for low back pain.  In so 
doing, the RO should document its 
consideration of the applicability of 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59 (2000), and Fenderson, supra.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

